DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10 December 2021 overcomes the rejections of 11 June 2021.  The rejections under 35 U.S.C. 112 overcome due to newly added definition for variable RY.  Rejections under 35 U.S.C. 102 overcome because newly amended definitions for RX and RY do not permit an alkoxy group.  Claims 1, 11, 12, 14, 20, 23, 30, 48, 65, 68, 77, 79, 81, and 82 are pending and examined on the merits.  The examiner’s amendment amends claims 65 and 79 to reflect enabled cancers, overcoming the rejection under 35 U.S.C. 112(a).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacqueline Gamboa on 25 February 2022.
The application has been amended as follows: 
New claim 65
A method for reducing the severity or retarding or slowing the progression of a CNS-related disorder in a subject in need thereof, comprising administering to the subject an effective amount of a compound of claim 1, wherein the CNS-related disorder is sleep disorder, mood disorder, anxiety disorder, epilepsy, essential tremor, tremor, status epilepticus, fragile X syndrome, pain, alcohol dependence, traumatic brain injury, bipolar disorder, morphine withdrawal, major depressive disorder, tinnitus, postnatal depression, schizophrenia, or autism.
New claim 79
A method for reducing the severity or retarding or slowing the progression of a CNS-related disorder in a subject in need thereof, comprising administering to the subject an effective amount of a compound of claim 30, wherein the CNS-related disorder is sleep disorder, mood disorder, anxiety disorder, essential tremor, tremor, epilepsy, status epilepticus, fragile X syndrome, pain, alcohol dependence, traumatic brain 
Allowable Subject Matter
Claims 1, 11, 12, 14, 20, 23, 30, 48, 65, 68, 77, 79, 81, and 82 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699